In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00124-CR



       JOSE JUAN EDUARDO SANTANA AKA
     JOSE JAUN EDUARDO SANTANA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 2028095




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Jose Juan Eduardo Santana, aka Jose Jaun Eduardo Santanta, has appealed from a final

judgment of conviction entered by the 8th Judicial District Court of Hopkins County for sexual

assault. The clerk’s record indicates that Santana was represented by retained counsel in the trial

court. The clerk’s record further indicates that, on October 18, 2021, Santana’s attorney filed a

motion to withdraw, which stated, “Movant and Defendant request the Court appoint an attorney

to represent Defendant in his appeal in this case, because he is indigent and cannot afford to

employ counsel. Defendant’s [sic] is incarcerated at this time [sic] does not have the financial

ability to hire an attorney to represent him in this case.” On October 20, 2021, the trial court

signed an order granting counsel’s motion.

       Based on these circumstances, which reflect that Santana is likely indigent, we abate this

matter to the trial court so that it may conduct whatever hearings are necessary to determine

whether Santana is indigent, entitled to the appointment of counsel to represent him in this

appeal, and entitled to a free record on appeal. If the trial court is satisfied that Santana is

indigent without the need for an additional hearing, then the court shall appoint counsel to

represent Santana in this appeal and shall instruct the court reporter to prepare the reporter’s

record in this matter without payment from Santana.

       Should the trial court conduct any hearings, it may enter any orders necessary to

implement these directives. Any hearing shall be conducted by the trial court within ten days of

the date of this order. Appropriate orders and findings shall be sent to this Court in the form of a

supplemental clerk’s record within ten days of the date of the hearing contemplated by this order.


                                                 2
The reporter’s record of any hearing shall be filed with this Court within ten days of the date of

the hearing contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.

       IT IS SO ORDERED.




                                             BY THE COURT

Date: December 14, 2021




                                                3